Citation Nr: 0515207	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which declined to reopen claims of service connection of 
bilateral ankle and foot conditions, and denied claims of 
service connection for amnesia and headaches due to head 
injury.  The veteran appealed (via a February 2004 VA Form 
9), only the claim concerning bilateral ankles.  


FINDINGS OF FACT

1.  In a final October 2002 decision, the Board declined to 
reopen the veteran's claim of service connection for a 
bilateral ankle disability.

2.  Evidence received since the October 2002 decision is new 
and relevant for the claim of service connection for a 
bilateral ankle disability.  

3.  Ankle injuries sustained by the veteran in service are at 
least as likely as not etiologically related to his current 
diagnosed arthritis of the ankles.  


CONCLUSIONS OF LAW

1.  The Board's October 2002 decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has been received since the 
October 2002 decision, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  A bilateral ankle disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), is 
applicable to the pending case, an assessment of it is not 
required as the veteran's claim is granted.  

I.  Facts

The veteran's service medical records indicate that in 
February 1974 the veteran was in a motor vehicle accident.  
On February 3, an examination found swelling and deltoid and 
lateral collateral ligament ankle pain.  The impression was 
sprain of the left and right ankles.  On February 9, a 
treatment provider noted a possible fracture of the left 
ankle, and an x-ray was negative.  The veteran's separation 
examination did not note any abnormalities of the lower 
extremities, nor contain subjective complaints of ankle 
problems.  

In 1976, the veteran sought service connection for leg 
injuries stating that he hurt his ankles in an auto accident.  
The RO denied the claim in June 1977.  In June 1981, the 
veteran sought to reopen his claim of service connection for 
ankle injuries, and the RO informed the veteran that he had 
not submitted new and material evidence.  

In May 1991, the veteran submitted a statement that he had 
developed arthritis in his ankles, and that he still suffered 
from the in-service auto accident, and the RO denied the 
claim of service connection a month later.  In May 1996, the 
veteran sought to reopen the claim, and in September 1996, 
the RO informed the veteran that he had not submitted new and 
material evidence.  In November 1997, the RO issued a rating 
decision denying the application to reopen.  

Again, the veteran sought service connection in June 1998, 
and after a RO denial, the veteran finally appealed to the 
Board.  In October 2002, the Board declined to reopen the 
claim because new and material evidence had not been 
submitted.  Particularly, the Board noted the evidence of 
record:  (1) Private medical records from Dr. G. D. Railsback 
from November 1984 and March 1990 found tenderness of both 
ankles below the lateral malleolus, and x-rays showed some 
arthritic changes in the right ankle, described as probably 
post traumatic; (2) a May 1998 VA urgent care medical record 
generated an assessment rule out degenerative joint disease 
of the ankles; (3) VA medical records that note in 1999 
continued complaints of ankle pain, and a June 2001 podiatry 
note of limited range of motion of the ankle.  The Board, 
however, concluded the record lacked competent evidence 
indicating an etiological link between the in-service 
accident and the veteran's current ankle problem.

Following the Board's denial, the veteran filed the pending 
application to reopen a claim of service connection for a 
bilateral ankle disability.  In support of the claim, the 
veteran submitted VA outpatient treatment records from the 
Central Texas Veterans Health Care System.  In February 1999 
a Doctor of Podiatric Medicine noted that the veteran had 
ankle equinus bilaterally.  A November 2002 report from a 
primary care physician rendered an assessment of chronic 
post-traumatic arthritis of both ankles.  

The veteran also submitted an April 2003 letter from a VA 
physician who stated that he was treating the veteran's 
severe arthritis pain in both ankles (in fact, this physician 
is in VA outpatient records from the Central Texas Veterans 
Health Care System as of 2002 when he assessed the veteran as 
having post traumatic arthritis of both ankles).  The doctor 
noted the veteran's report of a car accident in 1974, and 
that he had sprained both ankles.  The doctor stated that he 
had no information as to the veteran's service records.  

Thereafter, the record contains a November 2002 request by 
the veteran for a copy of his service medical records.  

The veteran submitted a June 2003 letter from the same VA 
physician, which stated:  "I have reviewed the past medical 
records . . . of the medical treatment this Veteran received 
in 1974, subsequent to the automobile accident.  He was 
treated at the Womack Army Hospital on FEB 03, 1974 after the 
accident."  The letter recounted detailed information in the 
veteran's service medical records.  The physician noted that 
the veteran "had told me that he was involved in a car 
accident" while in service in 1974, and that he, among other 
thing, had sprained his ankles.  The veteran had told the 
physician that he had had severe pain in his ankles since 
then-the physician further noted that "these statements 
correlate with the old Army Hospital Medical records provided 
to me."

As such, the physician stated:  "Now, based on the 
information provided by the medical records, it is likely 
that the disability and medical problems could be 
attributable to the accident."  

II.  Laws and Regulations

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104 and the claim may only be reopened through 
the receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

III.  Analysis

Because the new and material piece of evidence that had been 
missing (as noted in the October 2002 Board decision-an 
etiology opinion relating the veteran's current ankle 
problems to service) is of record following the last final 
denial, the veteran's claim of service connection is 
reopened.

Moreover, the opinion provided by the VA physician requires 
that the veteran's claim of service connection for a 
bilateral ankle disability be granted.  Notably, the VA 
physician reviewed the veteran's service medical records, and 
combined with his assessment of the veteran's ankle problems 
(as evidenced in treatment reports of record), an opinion 
established, for the purposes of VA regulation, an 
etiological relationship with the veteran's service.  The 
opinion effectively states that it is likely that the 
veteran's current disability is related to service.  In the 
absence of contradictory opinion, the Board finds that the 
evidence is at least in equipoise, and VA gives the veteran 
the benefit of the doubt.  




ORDER

As new and material evidence has been received, the claim of 
service connection for a bilateral ankle disability is 
reopened, and service connection for a bilateral ankle 
disability is granted on the merits.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


